Title: From Benjamin Franklin to David Hall, 22 February 1758
From: Franklin, Benjamin
To: Hall, David


Dear Mr. Hall
Pensa. Coffee house Feb. 22. 58
I have wrote you a long Letter by this Vessel, and only add this Line to inform you, that I have receiv’d of your Papers but twice since my Arrival here; and when I want to know what they contain am oblig’d to borrow them of Mr. Neate, who has them regularly. The Reason of this I do not know. I am Yours affectionately
B Franklin
 
Addressed: To / Mr David Hall / Printer / Philadelphia / Per the Myrtilla / Capt. Budden
Endorsed: Mr. Franklin Feb. 22. 1758.
